Citation Nr: 0004193	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94-36 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than July 1, 1997 
for a separate 20 percent disability rating for left knee 
arthritis with limitation of motion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran had active military service from February 1973 to 
March 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from an RO decision which denied an effective date earlier 
than July 1, 1997 for a separate 20 percent rating for left 
knee arthritis with limitation of motion; the veteran appeals 
for an earlier effective date for such rating.  (A separate 
20 percent rating for left knee instability, effective from 
April 1, 1993, is also assigned; and such award and effective 
date are not at issue in the present appeal.)


FINDINGS OF FACT

1.  Within the year after his March 31, 1993 separation from 
service, the veteran filed a claim for service connection and 
compensation for a left knee disability.  Subsequent 
decisions on that claim resulted in a grant of service 
connection for a left knee disability, with the assignment of 
a separate 20 percent rating for left knee instability 
(effective April 1, 1993, being the day after service 
separation), and a separate 20 percent rating for left knee 
arthritis with limitation of motion (the RO made this rating 
effective July 1, 1997, and the veteran seeks an earlier 
effective date for such rating).

2.  The RO selected July 1, 1997 as the effective date for 
the separate 20 percent rating for left knee arthritis with 
limitation of motion, noting that this was the date of a VA 
General Counsel's precedent opinion (VAOPGCPREC 23-97).  That 
VA General Counsel's opinion held that law and regulations 
permit separate ratings for instability and arthritis with 
limitation of motion of a knee; such VA General Counsel's 
opinion was not a liberalizing law or VA administrative 
issue.

3.  The question of the proper effective date for the 
separate 20 percent rating for left knee arthritis with 
limitation of motion has been pending since the original 
claim for compensation was filed within the year after 
service, and a May 1999 Board decision, which assigned the 20 
percent rating for left knee arthritis with limitation of 
motion, found that staged ratings do not apply to this 
condition.


CONCLUSION OF LAW

The correct effective date for the separate 20 percent rating 
for left knee arthritis with limitation of motion is April 1, 
1993, the day after separation from active service.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served in the Navy from February 1973 to March 
31, 1993.  

The veteran's service medical records show he underwent a 
left knee medial meniscectomy in 1981.  

A post-service VA outpatient record from July 1993 shows a 
complaint of left knee pain.  

The veteran filed his original claim for VA compensation 
benefits, including a claim for service connection for 
residual of left knee surgery, in September 1993.

On a September 1993 VA general medical examination, the 
veteran described a number of medical problems, including 
chronic left knee pain.  The examiner said that the veteran 
had full range of motion of all joints, and the knees were 
stable to stress.  The diagnoses included history of chronic 
left knee pain with a history of medial meniscus tear.

On a September 1993 VA orthopedic examination, the veteran 
reported a left knee injury in service with surgical repair 
of a medial meniscus tear.  Range of motion of the left knee 
was from 0 to 125 degrees.  There was no effusion or 
patellofemoral pain or crepitance.  There was no medial joint 
line tenderness.  There was no evidence of a meniscal tear or 
anterior cruciate ligament deficiency.  The radiologist 
reported that X-rays of the left knee were essentially 
negative.  The VA orthopedic examiner noted the X-rays showed 
medial joint space narrowing and small osteophytes.  The 
impression was early signs of degenerative arthritis 
secondary to left medial open meniscectomy.

At a VA outpatient clinic in January 1994, the veteran 
complained of his left knee giving way.  He reported a long 
history of left knee pain especially with overuse.  X-rays of 
the left knee were reported to be negative.  There was 
minimal soft tissue swelling.  He had good range of motion.  
The diagnosis was left knee pain and early degenerative joint 
disease.

Medical records from Riverview Medical Center and show 
treatment beginning in May 1994, when he was seen following a 
left knee employment injury in May 1994.  (An application for 
Workman's Compensation based on a May 1994 employment injury 
is also of record.)  On his initial visit to Riverview 
Medical Center in May 1994, he had full range of motion of 
the left knee with discomfort, and the knee was stable 
without effusion.  The assessment was left knee strain.  

In June 1994 the RO granted service connection and a 10 
percent rating for a left knee disability, described as 
residuals of a meniscectomy with mild osteophytes, and 
compensation was effective from April 1, 1993 (day after 
service separation).  

He was seen at Rock Hill Orthopaedic Clinic in February 1995 
for complaints of left knee problems including giving out 
while walking, popping, and localized pain.  He said his 
symptoms started with a May 1994 injury at work.  There was 
mild effusion of the left knee.  Range of motion was 0 to 130 
degrees.  He had tenderness, but no opening to valgus or 
varus stress.  There were negative anterior drawer, posterior 
drawer, and Lachman's tests.  McMurray's test did not cause a 
pop but was painful.  X-rays of the left knee were 
essentially normal except for some early narrowing of the 
medial joint line.  The impression was a left knee lateral 
meniscus tear.  Records from Carolina Surgical Center show he 
underwent a left knee arthroscopy in March 1995; surgery did 
not show a lateral meniscus tear, but there was an old 
anterior cruciate ligament tear (which was debrided during 
the current operation) and it was noted the medical meniscus 
was absent (due to the prior medial meniscectomy).  Further 
records from Rockhill Orthopaedic Clinic one week after the 
arthroscopy noted the incisions were healing well; he had 
moderate effusion and range of motion for 5 to 95 degrees.  
Three weeks after his left knee arthroscopy range of motion 
of the left knee was from 0 to 140 degrees.  He was reported 
to have injured his anterior cruciate ligament in his May 
1994 injury.

At a hearing at the RO in March 1995, the veteran testified 
that he had problems with instability with his left knee and 
that it was painful for him to squat.  He reported that his 
left knee had locked on him before and that he had pain and 
swelling of the left knee.  He indicated that his left knee 
interfered with his employment.

A May 1995 VA outpatient treatment record notes that the 
veteran was using a prescribed brace for his left knee.

In February 1997 the Board remanded the issue of entitlement 
to a rating higher than 10 percent for a left knee 
disability.

On a September 1997 VA examination, the veteran reported he 
was on his feet for about three-quarters of the day in his 
job as a detention officer. He reported that he had 
intermittent swelling of the left knee during the day that 
usually resolved overnight. He reported that his knee pain 
did not wake him from sleep. He was reported to wear an 
anterior cruciate ligament brace.  Examination showed the 
left knee was quite tender to palpation.  The knee had a 
positive pivot shift and Lachman's test.  There was a mildly 
positive McMurray's test, reported to most likely be due to 
pain from his arthritis.  The left knee was reported to be 
stable to varus/valgus stresses and posterior drawer stress.  
The left knee had full extension and flexion to 135 degrees.  
The impression was moderate post-meniscectomy arthritis of 
the left knee with anterior cruciate ligament deficiency.  
The examiner reported that the veteran's current progressive 
medial joint disease was directly related to his meniscectomy 
and his original injury, and that this degenerative joint 
disease would continue to worsen, especially in view of the 
fact that the veteran worked on his feet all day.  The 
examiner recommended the veteran avoid standing for long 
periods of time, walking on uneven surfaces, unnecessary 
stair climbing, and lifting more than 20 pounds.  The 
examiner said that this would help to prolong the life of the 
left knee and prevent or delay eventual total knee 
arthroplasty.  A September 1997 X-ray study showed left knee 
degenerative changes.

In September 1997 the RO granted a higher rating of 20 
percent for the veteran's service-connected left knee 
condition, described as residuals of a left meniscectomy with 
degenerative changes.  The 20 percent rating was made 
effective to April 1, 1993 (the day following the veteran's 
separation from service).

In January 1998 the Board remanded the issue of entitlement 
to a rating higher than 20 percent for a left knee 
disability.

On a May 1998 VA orthopedic examination, the veteran was 
reported that he worked as a welder and that he had to stand 
all day which aggravated his knee pain.  He reported that he 
wore a brace on his left knee, that his knee felt unstable 
when he did not wear the brace, and that he was unable to 
walk down stairs when he was not wearing the brace.  
McMurray's test showed pain along the medial joint line, and 
Lachman's, anterior drawer, and pivot shift tests were 
reported to be grossly positive.  It was noted that X-rays 
from the last VA examination showed degenerative joint 
disease of the left knee.  The assessment was moderate post 
medial meniscectomy arthritis primarily in the medial joint 
line and anterior cruciate ligament deficiency.  The examiner 
also reported that the veteran had subluxation and 
instability due to anterior cruciate ligament deficiency that 
this limited him functionally as a welder.  The examiner 
reported that his left knee limited his ability to perform 
his trained occupation on a regular basis, but it did not 
affect his activities of daily living in any way other than 
pain on ambulation, especially when going down stairs.

In December 1998 the RO continued a 20 percent rating for 
residuals of a left knee meniscectomy (rated on the basis of 
instability, and effective April 1, 1993).  The RO granted a 
separate 10 percent rating for traumatic degenerative changes 
(arthritis) of the left knee, and such rating was made 
effective on July 1, 1997, being the date of a precedent 
opinion of the VA General Counsel (VAOPGCPREC 23-97).  That 
VA General Counsel's opinion notes that law and regulations 
permit separate knee disability ratings for instability (Code 
5257) and arthritis (Code 5003).  

In May 1999 the Board denied a rating higher than 20 percent 
for the instability aspect of the veteran's left knee 
disability.  The Board granted a higher 20 percent rating for 
the aspect of the veteran's left knee disability which 
involves arthritis with limitation of motion.  In the 
decision, the Board considered and rejected staged ratings, 
as discussed in Fenderson v. West, 12 Vet.App. 119 (1999), 
for the ratings assigned for the left knee.  The Board also 
referred to the RO the veteran's claim for an effective date 
earlier than July 1, 1997 for a separate rating for left knee 
arthritis with limitation of motion.

In a July 1999 decision the RO assigned July 1, 1997 as the 
effective date for the separate 20 percent rating for 
arthritis with limitation of motion.  The veteran appealed 
for an earlier effective date for such rating.

II.  Analysis

The veteran claims an effective date earlier than July 1, 
1997 for the separate 20 percent rating for left knee 
arthritis with limitation of motion.  (He is also assigned a 
separate 20 percent rating for left knee instability, 
effective April 1, 1993, but such is not the subject of the 
instant appeal.)  The RO chose July 1, 1997 as the effective 
date for the separate 20 percent rating for left knee 
arthritis with limitation of motion, noting that this was the 
date of a VA General Counsel's precedent opinion (VAOPGCPREC 
23-97).  That VA General Counsel's opinion, as well as a 
later one (VAOPGCPREC 9-98), note that law and regulations 
(including the rule against pyramiding of ratings) permit 
separate ratings for knee instability (Code 5257) and 
arthritis with limitation of motion (Codes 5003 and 5010).  

The RO apparently viewed the July 1, 1997 VA General 
Counsel's opinion as a liberalizing VA administrative issue.  
Legal authority provides, in part, that when compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue approved by the VA Secretary or by the Secretary's 
direction, the effective date of the award or increase shall 
be fixed in accordance with the facts found but shall not be 
earlier than the effective date of the act or administrative 
issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  If the 
July 1, 1997 VA General Counsel's opinion were viewed as a 
liberalizing VA administrative issue, separate knee ratings 
could not be assigned prior to the July 1, 1997 date of the 
opinion.  However, it does not appear to the Board that the 
VA General Counsel's opinion constitutes a liberalizing 
administrative issue.  Although common rating practice prior 
to the opinion was to assign only a single rating for a knee 
disability (not dual ratings for knee instability and 
arthritis with limitation of motion), the VA General 
Counsel's opinion did not formally create a new entitlement 
to benefits approved by the VA Secretary; rather, the VA 
General Counsel merely found that existing law and 
regulations permit dual knee ratings.  As such, the July 1, 
1997 VA General Counsel's opinion is not a liberalizing 
administrative issue, and 38 U.S.C.A. § 5110(g) and 38 C.F.R. 
§ 3.114 (concerning liberalizing administrative issues) do 
not govern the effective date for the veteran's separate 20 
percent rating for arthritis with limitation of motion.  See 
VAOPGCPREC 11-99 (discussing a different subject area and 
whether a VA General Counsel's opinion is to be considered a 
liberalizing administrative issue).

Since the question of the proper effective date for the 
veteran's separate 20 percent rating for left knee arthritis 
with limitation of motion is related to the original claim 
for compensation, and since that compensation claim was filed 
within the year after his March 31, 1993 separation from 
active service, the effective date is governed by the 
following provisions.  The effective date for an award of 
service connection and compensation, based on an original 
claim filed within one year after separation from active 
service, shall be the day following separation from active 
service or the date entitlement arose.  38 U.S.C.A. 
5110(a),(b); 38 C.F.R. 3.400(b)(2).  At the time of an 
initial rating on a claim for service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice described as "staged ratings."  
Fenderson v. West, 12 Vet.App. 119 (1999).  

It is clear that the veteran has had left knee arthritis with 
at least some limitation of motion ever since the time he 
left service, which would warrant at least a 10 percent 
rating, although it is questionable whether the criteria for 
the current 20 percent rating for arthritis with limitation 
of motion (assigned in a May 1999 Board decision) have been 
met throughout the time period since his release from 
service.  However, the Board need not address this, as the 
May 1999 final Board decision rejected any staged ratings for 
the veteran's left knee impairment, and this essentially 
means that in May 1999 the Board found that the current 20 
percent level of disability for left knee arthritis with 
limitation of motion has continued unchanged since his 
release from active duty on March 31, 1993.  

Under such circumstances, the Board must now hold that the 
correct effective date for the separate 20 percent rating for 
left knee arthritis with limitation of motion is April 1, 
1993, being the day after separation from service.  Thus an 
earlier effective date of April 1, 1993 is granted for this 
condition.


ORDER

An earlier effective date of April 1, 1993, for a separate 20 
percent rating for left knee arthritis with limitation of 
motion, is granted.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

